EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Form S-1 Registration Statement and Preliminary Prospectus of Paramount Gold and Silver Corp. of our report dated September 9, 2011 relating to the consolidated financial statements, appearing in the Annual Report on Form 10-K of Paramount Gold and Silver Corp. for the years ended June 30, 2011 and 2010, and for each year in the three-year period ended June 30, 2011 and to the reference to us under the heading “Experts” in the prospectus. Yours truly, MNP LLP Vancouver, Canada May 15, 2012 ACCOUNTING›CONSULTING›TAX 2300, 1, BOX 49148, VANCOUVER, BCV7X 1J1 1.877.688.8408P: 604.685.8408F: 604.685.8594mnp.ca
